Citation Nr: 0925394	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-16 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $13,771.53 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy for 20 
years and 2 months, terminating in the period from March 1985 
to April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that the Veteran had received an overpayment of 
education benefits in the amount of $13,771.53. The Veteran 
subsequently perfected an appeal as to the validity of that 
debt.  He failed to report for a Board hearing scheduled in 
June 2009, without explanation, and the request is considered 
withdrawn.  

In an August 2004 decision, the Committee on Waivers and 
Compromises of the Muskogee RO denied the Veteran's request 
for a waiver of recovery of an overpayment in the calculated 
amount of $13,771.53.  Neither the Veteran nor his attorney 
subsequently expressed disagreement regarding the denial of a 
waiver.  Instead, the Veteran's attorney continued to argue 
that the debt was not valid.


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University to achieve a 
Bachelor degree in Agricultural Technology.

2.  For the period from June 3, 2002, through May 31, 2003, 
the Veteran received educational assistance benefits 
administered in the amount of $13,771.53 based on his 
enrollment at RMTU.

3.  Fraud investigations conducted by the Manila RO and the 
VA Office of Inspector General in San Francisco determined 
that the Veteran was a participant in a fraud scheme 
perpetuated by 60 Veterans enrolled at RMTU, solely for the 
purpose of collecting VA educational assistance benefits, 
which included the failure to attend a sufficient number of 
classes.  

4. The Veteran was paid for courses that he did not attend.

5. The charged indebtedness in the amount of $13,771.53, was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $13,771.53, is valid. 38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2008), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.

However, these changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).

Nevertheless, the Board points out that the RO has explained 
to the Veteran the bases for the finding that the debt was 
valid.  The RO also afforded him the opportunity to present 
information and evidence in support of the claim.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the Veteran in the development of his claim.

As will be discussed in greater detail below, the RO's 
finding that the Veteran owed a debt of $13,771.53 is the 
result of investigations conducted by the RO in Manila, 
Philippines, and subsequently the VA Office of Inspector 
General (OIG) in San Francisco, California, of the enrollment 
of 60 Veterans at Ramon Magsaysay Technical University (RMTU) 
in the Philippines.  As a result of these investigations, 
both the Manila RO and the OIG in San Francisco determined 
that these 60 Veterans were not regularly attending classes, 
but were, instead, receiving course credit in return for 
buying supplies and other "gifts" for the school and for 
individual instructors.

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 Veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$13,771.53 that is the subject of this decision.

The record reflects that the Veteran's attorney, Donald Hill, 
is also representing at least 29 other Veterans who were 
found to have overpayments as a result of this investigation, 
and Mr. Hill has asked on several occasions to have all 30 
claims consolidated in a manner similar to class action 
lawsuits.  However, the Board has no authority to consolidate 
appeals in this manner, and, in fact, each individual case 
must be considered by a Veterans Law Judge in regular order.  
38 U.S.C.A. § 7107 (West 2002).  Mr. Hill has been advised of 
this fact in several letters from the Senior Deputy Vice 
Chairman of the Board, and the Board reiterates this 
statutory requirement herein.  Accordingly, this decision 
addresses only the appeal of the Veteran listed on the title 
page.

Although Mr. Hill has obtained investigation records from the 
RO, he has continued to express frustration in that the names 
of individuals interviewed at RMTU remain redacted in the 
documents he received.  However, as explained in an April 
2005 letter from the Muskogee RO, the names of Veterans were 
withheld under exemptions set forth under 5 U.S.C.A. § 
552(b)(3) (West 2002) and 38 U.S.C.A. § 5701(a), (f) (2008), 
which bars disclosure of their names and addresses.  The RO 
also indicated that the names and job titles of witnesses 
involved in the investigation were withheld under exemptions 
set forth in 5 U.S.C.A. § 552(b)(7), and that VA does not 
generally disclose the names of witnesses involved in an 
investigation.  See 38 C.F.R. § 1.554 (2008).  The RO advised 
Mr. Hill that, if he disagreed with its decision to provide 
only redacted copies of these documents, he was free to 
appeal the matter to the VA Office of the General Counsel.  
He was provided appropriate contact information for that 
office.

The Board believes that, for the purposes of this appeal, the 
Veteran is not prejudiced by VA's decision to provide only 
redacted copies, as he and Mr. Hill are well aware that the 
individuals interviewed during the course of the 
investigation included staff members, faculty, and students 
of RMTU.  Mr. Hill in fact obtained affidavits from several 
of the deponents.  There was nothing to prevent Mr. Hill from 
obtaining lay statements from as many individuals at RMTU as 
he saw fit, on his own initiative, and to submit those 
statements in support of the Veteran's claim.  

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and 
he has also objected to VA's reliance on the interviews 
conducted at RMTU, asserting that they amount to "hearsay 
evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet.  App.  140 (1991).  Certainly, the Board 
has a responsibility to weigh the credibility and probative 
value of testimony provided by the students and faculty at 
RMTU, just as it does any evidence provided by the Veteran 
that is the subject of this decision, and the actual 
knowledge of the person providing the statement is an 
important factor in assessing probative value.  

The Board recognizes that, under 38 U.S.C.A.  § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 
miles from the place of hearing . . .[and] (4) aid claimants 
in the preparation and presentation of claims."  However, 
this authority is discretionary.  Moreover, in 38 C.F.R.  § 
20.711 (2008), the Secretary has defined the scope of this 
subpoena power to include compelling the attendance of 
witnesses within a radius of 100 miles from the place of 
hearing, and to aid in the production of "tangible 
evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R.  § 20.711(a).  In this instance, Mr. Hill has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478-79 (1994).  Counts and Gobber make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not exist.  The Veteran and his attorney have been accorded 
ample opportunity to substantiate his claim by providing 
evidence to challenge the validity of the debt.  As such, the 
Board finds that this appeal is ready for appellate review.

As noted above, the Muskogee RO has explained to the Veteran 
the bases for the finding that the debt was valid.  The RO 
afforded him the opportunity to present information and 
evidence in support of the claims, and the Veteran failed to 
report for hearings scheduled on his behalf.  The Board finds 
that these actions satisfy any duties to notify and assist 
owed the Veteran in the development of these claims.

II.  Factual Background

The record reflects that in July 2002, the Veteran applied 
for VA educational assistance benefits under the provisions 
of Chapter 30 for a program of education at RMTU.  The 
Veteran received basic educational assistance benefits under 
the provisions of Chapter 30 for the semesters that he 
reported being enrolled at RMTU between the period of June 3, 
2002, through May 31, 2003, and the RO calculated the total 
amount of assistance benefits paid to the Veteran during this 
period as $13,771.53.

On October 23, 2002, the RO in Manila conducted a routine on- 
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with 10% of the Veteran student 
population.  Of the 6 records examined there were 
discrepancies found in all records.  The primary contact at 
RMTU for this survey was the Registrar Clerk.  She made 
available the records of the randomly selected students, 
which consisted of individual envelopes for each student 
containing personal interview forms, immigration papers, 
Certificates of Honorable Discharge, and records from 
previous or secondary schools.  No other documents such as 
school curriculum, enrollment forms, or adding/dropping of 
subject forms were found inside.

In the Education Compliance Survey Report, it was determined 
that RMTU had failed to maintain accurate or complete records 
of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  In view of the discrepancies, it was noted that it 
may be necessary to conduct a more extensive compliance 
survey at a later date, including class checks to monitor 
actual class attendance of the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all Veteran-beneficiary students were reviewed.  The survey 
began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the Veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often met, and that they had donated several 
garbage bins located throughout the campus.

In reviewing the records, significant discrepancies were 
found, such as the following: the absence of final grades for 
certain courses or for entire semesters; different signatures 
or penmanship appearing on certificates of registration (the 
staff of the university reported that sometimes students' 
wives or classmates filled out the forms on their behalf); 
and indications that some students received credits 
consistent with only part-time enrollment even though they 
were receiving VA benefits for full-time enrollment.  
Discrepancies were found in all 60 Veteran students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, Veteran students, and 
non-Veteran students.

Depositions from various professors and administration 
officials confirmed that the Veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects.  The Chancellor of the San 
Marcelino Campus indicated that the Veteran students had 
donated money to their school, and that 50 percent of this 
had been distributed to teachers as "incentive" awards.  
Various instructors and non-Veteran students also indicated 
that the Veteran students were not required to actually 
attend classes, and some non-Veteran students complained of 
this fact, indicating that they would be penalized for not 
attending, while the Veteran students were still given 
passing grades in return for their donations.  

All of the instructors interviewed during the investigation 
described disparate treatment between the Veteran and 
"regular" students.  These included waiving the classroom 
participation part of the grade, allowing contributions of 
money, supplies, or equipment in lieu of participation in 
laboratory classes, and permitting the Veteran students to 
take their examinations in a group in the "Veterans Park," 
an area of the campus the Veterans had had constructed.  Most 
of the laboratory work consisted of farm work, and the 
Veterans provided stock and other equipment, while the non-
Veteran students provided the actual farm labor.  
Moreover, although the instructors stated they did not 
require the Veterans to attend class as was required for the 
other students, they stated that the Veterans had a 
"leader," who would take the class attendance cards and 
then return them at some point with the signatures of the 
Veterans, indicating that everyone, students and faculty, was 
aware that attendance was required.  

Instructors also gave various reasons for the different 
treatment accorded Veteran students over non-Veteran 
students, such as language barriers, that the Veterans were 
"old," or the Veteran students already having advanced 
knowledge.  

Faculty members, non-Veteran students, and even some Veteran 
students acknowledged that Veteran students were only 
expected to act as financiers by providing monetary 
assistance to complete projects while the non-Veteran 
students were expected to do the labor.  One instructor 
stated, "The non-VA students are the one[s] who do the labor 
and actual activities the farm.  The monetary contribution 
given by the VA students is a substitute or as a factor of 
dispense [sic] their requirements for the actual activities 
in the farm."  A physical education instructor stated that 
in lieu of class attendance, the VA students were just 
required to submit "projects," which were in the form of 
sports equipment, such as balls.  "Submission of any of 
these sports equipment is enough to pass my subject," he 
said.  He stated that the VA students would approach him at 
the beginning of the semester regarding such an arrangement, 
citing health and age reasons, so that they would no longer 
be required to attend regular classes.  

A Summary of Investigative Findings contained the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require Veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the Veteran students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their Veteran students were even present 
on campus.  All they knew and saw as to the Veteran students' 
attendance was when they observed Veteran students gathering 
at Vet-Park.  The Veteran students gave material and 
financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that Veteran students had been enjoying the 
arrangement since that teacher had started in 1983.  Most 
teachers, staff, and non-Veteran students admitted that the 
Veteran students had not been attending classes, which was 
contrary to the insistent claims of the Veteran students.  

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 Veterans who were the subject of the investigation.  
In July 2003, the Veteran that is the subject of this 
decision, was sent a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from June 3, 2002, through May 
31, 2003, but that their findings indicated that he did not 
attend classes during that period.  His payments were 
stopped, which resulted in an overpayment in the amount of 
$13,771.53.  He appealed that decision.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the Veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.

Based on his review, the agent concluded that fraud was 
committed by the 60 Veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved Veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, a foreign country, the OIG 
decided not to proceed with a criminal investigation of the 
matter.  Overpayments were assessed against the 60 Veterans, 
and the VA approval of RMTU was revoked.  

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that Veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They rarely if ever 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
Veteran's park, where they would be answered collectively 
based on the "honor" system.  All of the Veterans would 
subsequently receive passing grades, and the school benefited 
from this system because the Veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer." It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 Veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the Veterans never attended 
classes; the testimony of seven non-Veteran students and one 
Veteran student that was not involved in the scheme, who all 
indicated that the Veterans did not attend classes; and the 
testimony of non-Veteran students, who indicated that the 
Veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  

It has been contended that an employee of the Manila RO named 
D.B. had insinuated during the February 2003 compliance 
survey that their problems with VA would resolve in exchange 
for "consideration."  Such consideration was not provided, 
and D.B. purportedly later returned with more investigators 
in May 2003.

In a December 2004 letter, a Special Agent in Charge of the 
Los Angeles OIG indicated that it had been asked to look into 
bribery charges made against D.B., an employee of the Manila 
RO, but had chosen not to pursue an investigation of the 
charges.  The Special Agent explained that the complainants 
were the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  

The Special Agent further explained that D.B. was the lead 
investigator of the educational benefits fraud scheme because 
he had initially discovered it during the compliance survey, 
but he was not in charge of the field investigators, and had 
no authority over the outcome of the investigation.  The 
evidence collected of the scheme was obtained by eleven 
different field investigators, and D.B. had no authority over 
any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and 
he would have not have been able to exercise considerable 
influence over the outcome.  The Special Agent noted that, in 
his experience, bribes were typically solicited by 
individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved Veterans.

Statements dated in March 2005 from several of the 
individuals interviewed in the investigation were received.  
Many of these were from instructors, who essentially recanted 
some of their earlier sworn testimony, stated that they would 
never misrepresent a student's attendance nor provide a 
course grade to a student who had not properly attended the 
classes, and that all students that received a grade attended 
all required classes.  Further, many of them stated that they 
were told they would lose their teaching licenses if they did 
not state that the Veteran students did not attend classes.  
However, in substance, these statements do not refute many 
aspects of their earlier statements.  They stated that the 
Veteran students were attending classes as required, but many 
of the questionable activities were confirmed in these 
statements, such as excusing them from laboratory activities 
due to their prior experience and their financial assistance, 
and excusing them from classroom attendance required by other 
students, with "modules" provided for their outside study 
instead.  


III.  Analysis

The purposes of Chapter 30 educational assistance are--
(1) to provide a new educational assistance program to assist 
in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service; 
(2) to extend the benefits of a higher education to 
qualifying men and women who might not otherwise be able to 
afford such an education; 
(3) to provide for vocational readjustment and to restore 
lost educational opportunities to those service men and women 
who served on active duty after June 30, 1985; 
(4) to promote and assist the All-Volunteer Force program and 
the Total Force Concept of the Armed Forces by establishing a 
new program of educational assistance based upon service on 
active duty or a combination of service on active duty and in 
the Selected Reserve (including the National Guard) to aid in 
the recruitment and retention of highly qualified personnel 
for both the active and reserve components of the Armed 
Forces; 
(5) to give special emphasis to providing educational 
assistance benefits to aid in the retention of personnel in 
the Armed Forces; and 
(6) to enhance our Nation's competitiveness through the 
development of a more highly educated and productive work 
force.  38 U.S.C.A. § 3001 (West 2002).

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  See 38 
U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).  

The Veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2008).  
The term attendance means the presence of a Veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the Veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id. (emphasis added).  
The amount of overpayment of educational assistance paid to a 
Veteran constitutes a liability of that Veteran.  38 C.F.R. § 
21.7144(b).

The Veteran is challenging the validity of the overpayment of 
Chapter 30 educational assistance in the amount of 
$13,771.53.  He essentially contends that he did regularly 
attend classes at RMTU.  The Veteran contends that he was not 
told by VA that there was anything wrong with his class 
participation until after the investigation. He states that 
during his first semester, VA came out to the school and they 
were told everything was fine.  During the second semester VA 
again returned and the Veterans were told everything was 
fine.  During the summer classes, they attended the classes 
and participated with everything the regular students did.  

As to these latter statements, several of the depositions 
indicate that indeed, after the investigation, a number of 
the Veterans began attending classes.  However, depositions 
from instructors include an instructor who taught Farm 
Business management, in which the Veteran was enrolled in the 
summer of 2003.  According to the enrollment certificate, 
this term began April 21, 2003, but the instructor stated, in 
the May 13, 2003, deposition, that he had 11 Veterans and 18 
non-Veterans enrolled in his current class, and the Veteran's 
were excused from classroom attendance.  He explained that 
there different requirements for the Veterans and "regular" 
students.  The 20 percent of the grade for class 
participation was omitted from the Veterans' requirements, 
for example.  The instructor stated a modular system was 
used, which the instructor likened to a correspondence 
course.  The instructor stated that in a meeting at the 
beginning of the term with all of the Veterans, the Veterans 
discussed the modular system that the school had been 
implementing to them over the years.  They gave this as the 
reason why they should not be required to attend regular 
classes.  An instructor from another class in which the 
Veteran was enrolled in the Spring semester stated that 
during the first meeting, the Veterans had been informed that 
they were expected to attend classes like the regular 
students, but that they pleaded that they were too old to mix 
with the regular students and requested that instead they be 
given copies of the lectures.  Only one Veteran regularly 
attended classes.  

Investigations conducted by the Manila RO and the VA OIG in 
San Francisco revealed that 60 Veterans attending RMTU, 
including the Veteran that is the subject of this decision, 
were part of a scheme whereby they received passing grades in 
return for providing monetary donations and other gifts to 
the school, even though they did not regularly attend 
classes.  As determined by the OIG, this scheme was intended 
to allow the Veterans to continue to receive VA educational 
assistance benefits based on their enrollment at RMTU.  

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the Veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-Veteran 
students, who also indicated that the Veterans did not attend 
classes, but still received course credit in return for their 
donations.

The Board has also considered the assertion by the Veteran's 
attorney that one or more of the employees of the Manila RO 
insinuated to the Veteran students and faculty of RMTU that 
they were open to bribes, and that it was only the failure to 
pay such bribes that resulted in the findings of the RO's 
investigation.  In support of this assertion, he has 
submitted statements from several of the Veteran students who 
were the subject of the investigation at RMTU.  

However, the only evidence suggesting that RO employees 
undertook such conduct consists of assertions of the 
attorney's Veteran clients, who have also been implicated in 
the scheme.  Their credibility must be weighed against the 
numerous depositions from faculty members and non-Veteran 
students indicating that the Veteran students did not attend 
classes.  It is difficult to imagine that a failure to accept 
bribery offers from Manila RO employees could have resulted 
in the fabrication of the quantity and quality of evidence 
obtained by that RO in its investigation.  Furthermore, the 
depositions and other documents created as a result of their 
investigation were independently reviewed by the OIG in San 
Francisco, as well as statements of the Veteran students.  As 
noted, the OIG specifically found that fraud had occurred at 
RMTU.  The Board finds it extremely unlikely that the 
employees of the Manila RO could have induced the testimony 
of the faculty members and students at RMTU who reported that 
the Veterans were allowed to pass classes without attending 
in exchange for gifts, and it also seems equally unlikely 
that the faculty members or students at RMTU would testify to 
such if the practice was not actually occurring.  There seems 
to be no motivation for either faculty or non-Veteran 
students to lie about such a scheme if it did not, in fact, 
exist.

Some of the faculty stated in their later statements that 
their depositions were coerced with the threat of losing 
their teaching licenses.  In evaluating this evidence, the 
Board observes, first, that all of these individuals were 
either instructors or school officials, all of whom had an 
interest in maintaining the school as a VA-approved school 
and/or had admitted to their own misconduct in their earlier 
statements.  Moreover, the justification of a threat of loss 
of teaching license is dubious, as once they had admitted, in 
a sworn deposition, that they had not required the Veteran 
students to attend classes, and other acts of complicity, the 
continuation of their teaching licenses became more 
precarious, not less.  

Moreover, in comparing the new statements with the original 
investigation statements, the original statements contained 
detailed descriptions of the special treatment accorded to 
the Veteran students, emphasized different points, and 
sounded as if they came from different people using their own 
words in a more spontaneous manner.  In contrast, the new 
statements, which are contained on forms apparently drawn up 
for the purpose, have some preprinted language, as well as 
some space for individual, handwritten responses.  Oddly, 
though, nearly all of the handwritten responses appear to 
have been written by the same person, although the signatures 
vary.  There were more similarities in the content and 
language used than there were in the lengthier depositions 
taken in the course of the investigation.  For these reasons, 
the Board finds the earlier statements to be more credible.

It is also significant to note that none of the disinterested 
witnesses attempted to modify or recant their earlier 
statements.  

The Board's conclusions appear consistent with the findings 
of the Special Agent of Los Angeles OIG, as explained in his 
December 2004 letter.  That agent explained that it had 
chosen not to pursue an investigation into the bribery 
charges against D.B. because the complainants were the same 
individuals who were the subject of the RMTU investigation, 
and that they had a strong motivation to discredit the VA 
investigators who uncovered their scheme.  It was noted that 
the San Francisco OIG had conducted an extensive review of 
the situation at RMTU, and had concluded that there was an 
"overwhelming" amount of the evidence indicating that those 
students had engaged in a fraudulent scheme.  It was further 
noted that D.B. was not in charge of the field investigators, 
and had no authority over the outcome of the investigation.  
The evidence collected of the scheme was obtained by eleven 
different field investigators, and D.B. had no authority over 
any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and 
he would have not have been able to exercise considerable 
influence over the outcome.  It was noted that bribers were 
typically solicited by individuals that had authority to 
effect some type of outcome, which was a scenario that did 
not exist here.  For these reasons, the Special Agent 
determined that the allegations lacked credibility and had 
been put forth in an attempt to obscure the issues and 
deflect the guilt of the involved Veterans.

The Board notes that the Veteran and his attorney have 
pointed to various documents from RMTU in support of his 
appeal, including Enrollment Certifications and a transcript 
of passing grades.  However, it was implicit in the scheme 
discovered by the Manila RO, and later confirmed by the OIG, 
that the Veteran students at RMTU received course credit in 
return for the donations and gifts that they provided the 
school.  In fact, the school's VA approval was revoked as a 
result.  Certainly, it is clear that RMTU routinely confirmed 
to the RO that these students were enrolled, attending 
classes, and receiving passing grades.  Documentation to that 
effect, such as transcripts or enrollment certifications, in 
no way contradicts the findings of the Manila RO or the OIG, 
and the Board finds it to be of no probative value.

Moreover, the Veteran's enrollment certifications and 
transcripts are not completely consistent.  For instance, 
according to an enrollment certificate amendment, dated March 
14, 2003, the Veteran was enrolled in 15 credits, whereas his 
transcript shows that he received 20 credits for that term, 
which ended April 4, 2003.  While this would not affect his 
full-time status, the fact that he was apparently signed up 
for significantly more credits than typical for full-time 
status affects the likelihood of his sufficient participation 
in all of the classes.  In addition, either the enrollment 
certification or the transcript is not factually accurate.  

There was clearly disparate treatment, and reasons advanced 
have failed to justify such disparate treatment.  If the 
deponents' statements are to be believed, the non-financial 
reasons that the Veterans were excused from classes can be 
grouped largely into two categories-they were underqualified 
(e.g., could not understand the language in which the class 
was taught; were too unhealthy to participate in P.E. class), 
or overqualified (e.g., already knew the subject matter, 
supervised the other students' work) for the classes in which 
they were enrolled.  These are reasons to enroll in a 
different class, not to be excused from class.  

In support of the Veteran's claim, his attorney has cited to 
the provisions of 38 C.F.R.  § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues 
that, because the school accepted the Veteran's attendance as 
adequate, VA is obligated to do so regardless of the 
frequency of the Veteran's actual attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-Veteran 
students at RMTU that the Veteran students were not being 
held to the same standards of attendance or class 
participation that the non-Veteran students were, and that 
this was due to the donations made to the school by the 
Veteran students.  Under these circumstances, it cannot be 
said that the Veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R.  § 
21.7153(c).

Although the Veteran has asserted that he was not aware of 
any failures to comply with attendance requirements on his 
part, that he was simply "count[ing] on the one in charge to 
be correct," and that VA should have had a representative at 
the school to explain matters, the Board does not find it 
credible that the Veteran, a retired former Navy SEAL in his 
40's at the time, was in ignorance of the nature of this 
widespread scheme.  It is clear from the evidence obtained in 
the investigation that the practice of Veteran students not 
being required to attend classes was widely known and had 
been routine practice for many years at that university.  The 
investigation of the Manila RO also specifically identified 
this Veteran as one of the 60 who participated in this 
scheme, and the only evidence in his support are his bare 
assertions, which, without any credible corroborating 
evidence, the Board does not find credible.  

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a Veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
Veteran, either new, or should have known, that receiving VA 
benefits based on their enrollment at RMTU amounted to 
defrauding the government.  In the Board's opinion, the 
school's complicity does not in any way mitigate the actions 
of the Veteran in participating in this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
Veteran was paid for pursuing a program of education at RMTU 
but that he did not actually attend classes.  38 C.F.R. § 
20.7042(b)(2).  An overpayment of $13,771.53, was properly 
created as a result of the payment for courses at that 
university.  The Veteran is liable for the overpayment debt.  
38 C.F.R. § 21.7144.


ORDER

An overpayment of $13,771.53, was properly created; the 
appeal is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


